ACCEPTED
                                                                                     09-15-00356-CV
                                                                          NINTH COURT OF APPEALS
                                                                                 BEAUMONT, TEXAS
                                                                                9/14/2015 3:28:51 PM
                                                                              CAROL ANNE HARLEY
                                                                                              CLERK

                            NO. 09-15-00356-CV

                     IN THE NINTH COURT OF APPEALS                  FILED IN
                                                             9th COURT OF APPEALS
                                                               BEAUMONT, TEXAS
                                                             9/14/2015 3:28:51 PM
                               SANDEEP PATEL,                 CAROL ANNE HARLEY
                                                 Appellant           Clerk
                                     v.

                    HARBOR HOSPICE OF BEAUMONT, LP, et al
                                              Appellee


                           ON APPEAL FROM THE
         ND
   172        JUDICIAL DISTRICT COURT, JEFFERSON COUNTY, TEXAS
                               NO. E-192,576

                       DESIGNATION OF LEAD COUNSEL

Glen W. Morgan                            David Gaultney
State Bar No. 14438900                    MehaffyWeber, P.C.
gmorgan@rmqlawfirm.com                    State Bar No. 07765300
John Werner                               davidgaultney@mehaffyweber.com
State Bar No. 00789720                    823 Congress Avenue, Suite 200
jwerner@rmqlawfirm.com                    Austin, Texas 78701
REAUD MORGAN & QUINN, LLP                 (512) 394-3840; Fax: (512) 394-3860
801 Laurel St.
Post Office Box 26005                     David E. Bernsen
Beaumont, Texas 77720-6005                State Bar No. 02217500
409/838-1000 – Telephone                  dbernsen@bernsenlaw.com
409/833-8236 – Facsimile                  Christine L. Stetson
                                          State Bar No. 00785047
                                          cstetson@bernsenlaw.com
ATTORNEYS FOR APPELLEES                   420 North MLK, Jr. Pkwy
QAMAR ARFEEN, HARBOR HOSPICE              Beaumont, Texas 77701
OF BEAUMONT, LP., HARBOR                  409/212-9994 – Telephone
HOSPICE MANAGERS, LLC AND                 409/212-9411 – Facsimile
ARFEEN PROPERTIES, LLP
                           Designation of Lead Counsel

      Appellees, Qamar Arfeen, Harbor Hospice of Beaumont LP, Harbor Hospice

Managers, LLC and Arfeen Properties, LLP, designate David Gaultney as their

lead counsel on appeal.

      1.     The following counsel were appellees’ counsel in the trial court and

will remain counsel for appellees in this appeal:

      David E. Bernsen
      State Bar No. 02217500
      dbernsen@bernsenlaw.com
      Christine L. Stetson
      State Bar No. 00785047
      cstetson@bernsenlaw.com
      420 North MLK, Jr. Pkwy
      Beaumont, Texas 77701
      409/212-9994 – Telephone
      409/212-9411 – Facsimile

      Glen W. Morgan
      State Bar No. 14438900
      gmorgan@rmqlawfirm.com
      John Werner
      State Bar No. 00789720
      jwerner@rmqlawfirm.com
      Reaud Morgan & Quinn, LLP
      801 Laurel St.
      Post Office Box 26005
      Beaumont, Texas 77720-6005
      409/838-1000 – Telephone
      409/833-8236 – Facsimile




                                          2
      2.       Appellees, under Texas Rule of Appellate Procedure 6.1(c), designate

David Gaultney as lead counsel for this appeal. The necessary information for

David Gaultney is as follows:

      Texas Bar No. 07765300
      823 Congress Avenue, Suite 200
      Austin, Texas 78701
      Telephone: 512-394-3840
      Facsimile: 512-394-3860
      Email: davidgaultney@mehaffyweber.com

      3.       Appellees ask that the record reflect this designation and these

appearances.

                                       Respectfully submitted,

                                       MEHAFFYWEBER, P.C.

                                       By: /s/ David Gaultney
                                       David Gaultney
                                       State Bar No. 07765300
                                       davidgaultney@mehaffyweber.com
                                       MehaffyWeber, P.C.
                                       823 Congress Avenue, Suite 200
                                       Austin, Texas 78701
                                       Phone: (512) 394-3840
                                       Fax: (512) 394-3860

                                       By: /s/ Christine L. Stetson
                                       David E. Bernsen
                                       State Bar No. 02217500
                                       dbernsen@bernsenlaw.com
                                       Christine L. Stetson
                                       State Bar No. 00785047
                                       cstetson@bernsenlaw.com
                                       420 North MLK, Jr. Pkwy
                                       Beaumont, Texas 77701

                                          3
409/212-9994 – Telephone
409/212-9411 – Facsimile

By: /s/ John Werner
Glen W. Morgan
State Bar No. 14438900
gmorgan@rmqlawfirm.com
John Werner
State Bar No. 00789720
jwerner@rmqlawfirm.com
Reaud Morgan & Quinn, LLP
801 Laurel St.
Post Office Box 26005
Beaumont, Texas 77720-6005
409/838-1000 – Telephone
409/833-8236 – Facsimile

QAMAR ARFEEN, HARBOR HOSPICE
OF BEAUMONT, LP., HARBOR
HOSPICE MANAGERS, LLC AND
ARFEEN PROPERTIES, LLP




  4
                         CERTIFICATE OF SERVICE

       I hereby certify by my signature below that a true and correct copy of this
document has been forwarded to the following counsel of record via electronic
filing manager and e-mail on September 14, 2015.

Christopher Portner                         Mike Truncale
Trent Bond                                  ORGAIN, BELL & TUCKER
Portner Bond                                470 Orleans
1905 Calder                                 Beaumont, TX 77701
Beaumont, TX 77701

Jamie Matuska                               Tony Malley
The Matuska Law Firm                        Malley Law Firm
2809 Highway 69N                            2626 Calder Street, Suite 104
Nederland, Texas 77627                      Beaumont, TX 77702

                                            ATTORNEYS FOR APPELLANT,
                                            SANDEEP PATEL



                                              /s/ David Gaultney




                                        5